EXHIBIT 99.1 Block CPO 4 Review Llanos Basin, Colombia Cachirre and Zorro Gris Prospects Corcel Candelilla CPO 4 Zorro Gris Cachirre Block CPO 4 - Llanos Basin, Colombia Cachirre and Zorro Gris Prospects Cachirre Prospect Block CPO 4 - Llanos Basin Colombia CPO 4 - Cachirre Prospect - C7 Sand 1000 meters 3280 feet CPO 4 - Cachirre Prospect - C9 Sand 1000 meters 3280 feet CPO 4 - Cachirre Prospect - Mirador Sand 1000 meters 3280 feet CPO 4 - Cachirre Prospect - Barco Sand 1000 meters 3280 feet CPO 4 - Cachirre Prospect - Guadalupe Sand 1000 meters 3280 feet Seismic Line 1975 28 Negritos #1 Cachirre #1 C9 C7 Mirador Guadalupe Barco Paleozoic Zorro Gris Prospect Block CPO 4 - Llanos Basin Colombia CPO 4 - Zorro Gris Prospect - C9 Sand 1000 meters 3280 feet 1000 meters 3280 feet CPO 4 - Zorro Gris Prospect - Mirador Sand CPO 4 - Zorro Gris Prospect - Barco Sand 1000 meters 3280 feet CPO 4 - Zorro Gris Prospect - Guadalupe Sand 1000 meters 3280 feet CPO 4 - Zorro Gris Prospect - Gacheta Sand 1000 meters 3280 feet Zorro Gris #1 C9 Mirador Guadalupe Barco Paleozoi c CPO 4 - Zorro Gris Prospect - Line A - A’ Gacheta Une A A’ Zorro Gris #1 C9 Mirador Guadalupe Barco Paleozoi c CPO 4 - Zorro Gris Prospect - Line B - B’ Gacheta Une B B’
